DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
 
Response to Amendment
Claims 8-10 are withdrawn as being directed towards the non-elected invention. 
Claims 2 and 5 are canceled. 
Claims 1, 4, and 11 are currently amended. 
Claims 1, 3-4, 6-7, and 11 are currently pending and examined below. 

Claim Interpretation
The Examiner notes that claims 1, 3-4, 6-7, and 11 recite limitations that are not required to be performed and are given little to no patentable weight (see MPEP 2111.04(II)). However, for the sake of advancing prosecution, all limitations are considered. 
Claim 1 recites the limitations “when the device location coordinate is determined to be located in an overlapping region of the plurality of advertisement push regions, the processor is configured to execute: outputting the advertisement information regarding to the overlapping region when the device location coordinate is determined to be located in the overlapping region, wherein the advertisement information regarding to the overlapping region includes the advertisement information regarding to at least two of the advertisement push regions.”  However, under the broadest reasonable interpretation, if the device location coordinate is determined to not be located in an overlapping region, the remaining limitations are not required to be performed. 
Claim 3 is also not required to be performed because it depends on claim 1 which recites limitations that are not required to be performed. Additionally, claim 3 is performed only “when the device location coordinate is determined to be located in the overlapping region”.  
Claim 4 recites the limitation “wherein the advertisement push region further includes at least one overlapping region, when the processor determines that the device location coordinate is located in the overlapping region after receiving the device location coordinate of the electronic device, the server outputs the advertisement information regarding to the overlapping region, and wherein the advertisement information regarding to the overlapping region includes the advertisement information regarding to at least two of the advertisement push regions.” However, under the broadest reasonable interpretation, if the device location coordinate is determined to not be located in an overlapping region, the remaining limitations are not required to be performed.
Claims 6-7 are also not required to be performed because they depend on claim 4 which recites limitations that are not required to be performed. 
Claim 11 recites the limitations “when the device location coordinate is determined to be located in an overlapping region of the plurality of advertisement push regions, the processor is configured to execute: outputting the advertisement information regarding to the overlapping region when the device location coordinate is determined to be located in the overlapping region, wherein in the step of outputting the advertisement information regarding to the overlapping region when the device location coordinate is determined to be located in the overlapping region, the processor is further configured to execute: selecting at least one target advertisement information from the advertisement information regarding to the overlapping region according to at least one selecting condition before outputting the advertisement information of the overlapping region; and outputting the target advertisement information; wherein the selecting condition includes user information of a specific user.” However, under the broadest reasonable interpretation, if the device location coordinate is determined to not be located in an overlapping region, the remaining limitations are not required to be performed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-7, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 4, and 11 recite the limitations “wherein the advertisement information regarding to the overlapping region includes advertisement information regarding to at least two of the advertisement push regions; and wherein the electronic device comprises an image capturing module, and the electronic device is configured to: receiving the advertisement information regarding to the overlapping region; and selectively displaying the advertisement information according to an orientation that the image capturing module faces towards.” However, the specification fails to reasonably convey selectively displaying advertisement information regarding to at least two of the advertisement push regions according to an orientation that the image capturing module faces towards. Paragraph 31 of the published specification states that “even if the advertisement information 213 regarding to the overlapping region 212bc which is output to the electronic device 1 by the server 2 includes the advertisement information 213b regarding to the advertisement push region 212b and the advertisement information 213c regarding to the advertisement push region 212c, the second selecting module 121 selects advertisement information 213b regarding to the advertisement push region 212b to be displayed on the display according to the orientation D”. In other words, paragraph 31 states that based which orientation the image capturing modules faces towards, only one of the advertisement information regarding to one advertisement push region is displayed, not both. Therefore, the specification fails to reasonably convey selectively displaying the advertisement information regarding to the overlapping region that includes advertisement information regarding to at least two of the advertisement push regions according to an orientation that the image capturing modules faces towards as the claims set forth. The dependent claims are also rejected based on their dependency. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-7, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 3-4, 6-7, and 11 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations […] receiving a […] location […]; and when the […] location coordinate is determined to be located in an overlapping region of a plurality of advertisement push regions, […] outputting the advertisement information regarding to the overlapping region when the […] location coordinate is determined to be located in the overlapping region, wherein the advertisement information regarding to the overlapping regions includes the advertisement information regarding to at least two of the advertisement push regions; and […] receiving the advertisement information regarding to the overlapping region; and selectively displaying the advertisement information according to an orientation that […] faces toward. These limitations, individually and in combination, describe or set forth the abstract idea in claim 1. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recite limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “An advertisement push system, comprising: a processor configured to execute steps of”, “through a wireless communication transmission”, “device”, “electronic device”, and “wherein the electronic device comprises an image capturing module, and the electronic device is configured to”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 3 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 3 does not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claim 3 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 4 recites, in part, the limitations of […] storing a plurality of push locations, advertisement push regions regarding to each push location, and advertisement information to be pushed according to the advertisement push region; and […] receives the […] location coordinate […] and […] determines that the […] location coordinate is located in an overlapping region of a plurality of advertisement push regions, wherein the advertisement push regions further include at least one overlapping regions, when […] determines that the […] location coordinate is located in the overlapping region after receiving the […] location coordinate […], […] outputs the advertisement information regarding to the overlapping region, and wherein the advertisement information regarding to the overlapping region includes the advertisement information regarding to at least two of the advertisement push regions; and […] receiving the advertisement information regarding to the overlapping region; and selectively displaying the advertisement information according to an orientation that […] faces towards. These limitations describe or set forth the abstract idea in claim 4. For the same reasons set forth with respect to claim 1, claim 4 also recite an abstract idea in Step 2A Prong 1. Claim 4 recites the additional elements of “A server, conducted to an advertisement push system, the server comprising: an advertisement push database […]; and a processor connected with the advertisement push database,” “device”, “electronic device”, and “wherein the electronic device comprises an image capturing module, and the electronic device is configured to”. However, for the same reasons set forth with respect to claim 1, claim 4 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 6-7 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 6 recites the additional elements of “wherein the processor further includes a selecting module”. Claim 7 does not recite any additional elements other than those recited in claims 4 and 6. Therefore, for the same reasons set forth with respect to claims 4 and/or 6, claim 6-7 also does not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 11 recites, in part, the limitations of […] receiving a […] location coordinate […]; and when the […] location coordinate is determined to be located in an overlapping region of a plurality of advertisement push regions, […] outputting the advertisement information regarding to the overlapping region when the […] location coordinate is determined to be located in the overlapping region, wherein in the step of outputting the advertisement information regarding to the overlapping region when the […] location coordinate is determined to be located in the overlapping region, […] selecting at least one target advertisement information from the advertisement information regarding to the overlapping region according to the at least one selecting condition before outputting the advertisement information of the overlapping region; and outputting the target advertisement information; wherein the selecting condition includes user information of a specific user; and […] receiving the advertisement information regarding to the overlapping region; and selectively displaying the advertisement information according to an orientation that […] faces toward. These limitations describe or set forth the abstract idea in claim 11. For the same reasons set forth with respect to claim 1, claim 11 also recite an abstract idea in Step 2A Prong 1. Claim 11 recites the additional elements of “An advertisement push system, comprising: a processor configured to executed steps of”, “through a wireless communication transmission”, “device”, “electronic device”, and “wherein the electronic device comprises an image capturing module, and the electronic device is configured to”. However, for the same reasons set forth with respect to claim 1, claim 11 also does not integrate the judicial exception into a practical application or amount to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coates et al. (US 2013/0314398 A1, hereinafter “Coates”) in view of Jones (US 2017/0303082 A1, hereinafter “Jones”), in further view of Kwon (US 2011/0300902 A1, hereinafter “Kwon”).

As per Claim 1, Coates discloses An advertisement push system, comprising: a processor configured to execute steps of (Figures 1-2. Also see citations below.): 
receiving a device location coordinate of an electronic device through a wireless communication transmission (¶ 17 “As illustrated, system 200 comprises server 210, data store 220, network 230, location provider 240, wireless touch screen input device/display 250 (e.g. a tablet, smart phone) and device 260. More/fewer devices may be utilized within system 200.” ¶ 23 “After a start operation, process 300 flows to operation 310, where location information is obtained. The location information may be obtained from one or more different sources. For example, location information may be obtained from a GPS system that provided GPS coordinates to a device, the location information may be determined from the current view (e.g. coordinating a location for the device using known reference points), the location may be manually entered by the user and/or some combination and/or some other location devices/sensors. According to an embodiment, the device includes various sensors that assist in determining the location and position of the device such as accelerometer(s), magnetometer(s) and gyros that may be used to measure an orientation of a device, acceleration, yaw, pitch and roll of the device.” Also see at least ¶¶ 3 and 18-29); and 
when the device location coordinate is determined to be located in an […] region of a plurality of advertisement push regions, the processor is configured to execute (¶ 3 “An augmented reality (AR) is displayed that combines a real world camera view with a display of virtual objects. A user may view the virtual objects from different perspectives (e.g. in front of the object, behind the object, to the side of the object, on top of the object, below the object, from within the object, and the like). The AR view uses current location information (e.g. GPS coordinates, current elevation . . . ) that is converted to the State Plane Coordinate System (SPCS) to assist in determining where to display the virtual objects on the device display. Virtual objects may be selected for display based on different criteria (e.g. location information). For example, a virtual object may come into view (or disappear from view) when: a user enters a specific area (e.g. room, geofenced region); when a virtual object is within the current field of view; when the virtual object is within a predetermined distance from the user; and the like. A geofence may be configured that defines boundaries for when a virtual object(s) is to be displayed or hidden. An area defined by a geofence may be associated with one of more defined virtual objects [i.e., a plurality of advertisements can be associated with a push region]. For example, a company may be associated with a defined area and when a user is located with the defined area, virtual objects are displayed. A defined boundary may be exclusive or non-exclusive. Exclusive boundaries are associated with virtual objects from authorized entities whereas non-exclusive boundaries may be associated with virtual objects from any number of entities.” ¶ 18 “Data store 220 is configured to store map information, virtual objects, virtual object definitions, overlays, and the like. For example, data store 220 may store an overlay relating to pipe locations, property boundary locations, wire locations, building locations, public utilities, and the like. Data store 220 may also store predefined and/or user configured virtual object. For example, the virtual objects may include advertisements, models (e.g. 2D, 3D), animations and the like. Data store 220 may also store the virtual object(s) that are associated with different entities (e.g. users, businesses, cities . . . ).” ¶ 33 “The object may be any graphical object that may be displayed, including animations. For example, an advertisement, instructions, virtual assistants, virtual walls, pictures, and the like.” Also see citations above.), 
outputting the advertisement information regarding to the […] region when the device location coordinate is determined to be located in the […] region (¶¶ 3 and 18-29. Also see citations above.), and 
wherein the advertisement information regarding to the […] region includes the advertisement information […] (¶¶ 3 and 18-29. Also see citations above.); and 
wherein the electronic device comprises an image capturing module, and the electronic device is configured to (¶ 19 “The devices are configured to provide an augmented reality (AR) view that combines a real time view (e.g. video/camera view) with a display of virtual objects when determined.” ¶ 52 “FIG. 12 shows a display 1200 that includes an AR view of a virtual object. As illustrated, virtual object 1210 represents the SE corner of a house in which the user is moving about. As can be seen, the virtual object 1210 is displayed in conjunction with the actual camera view of the room in the house thereby creating the AR view.” Claim 1 “ A method for displaying an augmented reality, comprising: determining location information relating to a current location of a device; determining corresponding State Plane Coordinates (SPC) using the location information; mapping a location using the SPC; and displaying a virtual object within a augmented reality (AR) view that displays a current camera view from the device with the virtual object when determined.” Also see citations above.): 
receiving the advertisement information regarding to the […] region (¶ 18 “Data store 220 is configured to store map information, virtual objects, virtual object definitions, overlays, and the like. For example, data store 220 may store an overlay relating to pipe locations, property boundary locations, wire locations, building locations, public utilities, and the like. Data store 220 may also store predefined and/or user configured virtual object. For example, the virtual objects may include advertisements, models (e.g. 2D, 3D), animations and the like. Data store 220 may also store the virtual object(s) that are associated with different entities (e.g. users, businesses, cities . . . ).” ¶ 33 “Flowing to operation 430, the type of virtual object to display at the set location is assigned. For example, a user may select from a predefined object (e.g. a balloon, a cube, a logo, a picture and thumbtack and other objects). The object may be any graphical object that may be displayed, including animations. For example, an advertisement, instructions, virtual assistants, virtual walls, pictures, and the like. The objects may be determined from a user and/or some other entity. For example, a user may upload one or more virtual objects and a predefined set of default virtual objects may be included to be assigned. A user and/or some other user may also configure/create/modify new/different virtual objects.” ¶ 34 “Transitioning to operation 440, a geofence may be added. A geofence defines an area for display of the virtual object. According to an embodiment, when the device is within the area defined by the geofence, any virtual objects within that geofence and that are associated with the geofence are either displayed or hidden. The geofence may be defined in three dimensions such that a three dimensional shape defines the parameters of the geofence.” Also see citations above.); and 
selectively displaying the advertisement information […] (¶¶ 18 and 33-34. Also see citations above.).
While Coates discloses all of the above limitations, including outputting advertisement information when the device location coordinate is determined to be located in the region, Coates does not appear to explicitly disclose an overlapping region and outputting advertisement information regarding at least two of the advertisement push regions. Therefore, Coates does not appear to explicitly disclose the limitations […] overlapping [region] […], […] overlapping [region] […], […] overlapping [region] […], […] overlapping [region] […], […] overlapping [region] […], and […] [advertisement information] regarding to at least two of the advertisement push regions. However, in the same field of endeavor, Jones teaches these limitations in at least ¶¶ 71, 105, 133, and 147. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the regions as disclosed by Coates, by combining the overlapping regions and advertisement information regarding to at least two of the advertisement push regions as taught by Jones, because doing so would enable an advertiser to maximize the sale of all its brands (Jones, ¶ 133). The combination would also increase the likelihood of a user visiting an advertiser who is located near the advertisement push regions. The combination is also a simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the overlapping regions as taught by Jones for the regions disclosed by Coates. Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious (KSR Rationale B). 
While the combination of Coates/Jones as modified above teach all of the above limitations, including selectively displaying the advertisement information, they do not appear to explicitly teach [selectively displaying advertisement information] according to an orientation that the image capturing module faces toward. However, in the same field of endeavor of at least displaying advertisements, Kwon teaches this limitation in at least ¶ 121 “The advertisement image A displayed on the display module 151 can make use of augmented reality (AR) techniques. For example, the display of the advertisement image can be changed in real-time according to photographing direction, photographing angle, movement of the display module 151 along a path, etc. On the other hand, information about a PP can further include a numeric key (NK, discussed below relative to FIG. 14) of the PP.” ¶ 136 “A photographing direction can be changed if the user rotates the body of the mobile terminal 100 in a left or right direction DR. The orientation sensor of the sensing unit (140 of FIG. 1) can detect in which direction the body of the mobile terminal 100 has rotated. If the photographing direction is changed, the photographing direction of the camera 121 is determined again and a display screen can be composed according to the change of the photographing direction.” Claim 9 “The mobile terminal of claim 1, wherein the controller is configured to obtain the advertisement images selectively according to a photographing direction of the camera.” Also see at least Figure 7. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify selectively displaying of advertisement information as taught by the combination of Coates/Jones as modified above, by combining the selectively displaying of advertisement information according to an orientation that the image capturing module faces towards as taught by Kwon, for the advantage of displaying advertisements for businesses belonging to a captured area (Kwon, ¶¶ 116-119). The combination would also help users identify which direction certain businesses are located. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 3, Coates discloses wherein in the step of outputting the advertisement information […] when the device location coordinate is determined to be located in the […] region, the processor is further configured to execute (¶¶ 3 and 18-29. Also see citations above.): selecting at least one target advertisement information from the advertisement information regarding to the [region] […] (¶¶ 3 and 18-29. Also see citations above.); and outputting the target advertisement information (¶¶ 3 and 18-29. Also see citations above.).
While Coates discloses all of the above limitations, including outputting advertisement information when the device location coordinate is determined to be located in the region, Coates does not appear to explicitly disclose an overlapping region and the selecting condition. Therefore, Coates does not appear to explicitly disclose the limitations […] [advertisement information] regarding to the overlapping region […], […] overlapping [region] […], and […] overlapping region according to at least one selecting condition before outputting the advertisement information of the overlapping region […]. However, in the same field of endeavor, Jones teaches these limitations in at least ¶¶ 71, 105, 133, and 147. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the regions as disclosed by Coates, by combining the overlapping regions and advertisement information regarding to at least two of the advertisement push regions as taught by Jones, because doing so would enable an advertiser to maximize the sale of all its brands (Jones, ¶ 133). The combination would also provide users with advertisements that they are likely interested in. The combination is also a simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the overlapping regions and as taught by Jones for the regions disclosed by Coates. Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious (KSR Rationale B).

As per Claim 4, Coates discloses A server, conducted to an advertisement push system, the server comprising (Figures 1-2. Also see citations below.): 
an advertisement push database storing a plurality of push locations, advertisement push regions regarding to each push location, and advertisement information to be pushed according to the advertisement push regions (¶ 18 “Data store 220 is configured to store map information, virtual objects, virtual object definitions, overlays, and the like. For example, data store 220 may store an overlay relating to pipe locations, property boundary locations, wire locations, building locations, public utilities, and the like. Data store 220 may also store predefined and/or user configured virtual object. For example, the virtual objects may include advertisements, models (e.g. 2D, 3D), animations and the like. Data store 220 may also store the virtual object(s) that are associated with different entities (e.g. users, businesses, cities . . . ).” Also see at least ¶¶ 3 and 18-29); and 
a processor connected with the advertisement push database (Figures 1-2 and ¶ 11. Also see citations above.); 
wherein the server receives the device location coordinate from an electronic device and the processor determines that the device location coordinate is located in an […] region of a plurality of advertisement push regions (¶ 3 “An augmented reality (AR) is displayed that combines a real world camera view with a display of virtual objects. A user may view the virtual objects from different perspectives (e.g. in front of the object, behind the object, to the side of the object, on top of the object, below the object, from within the object, and the like). The AR view uses current location information (e.g. GPS coordinates, current elevation . . . ) that is converted to the State Plane Coordinate System (SPCS) to assist in determining where to display the virtual objects on the device display. Virtual objects may be selected for display based on different criteria (e.g. location information). For example, a virtual object may come into view (or disappear from view) when: a user enters a specific area (e.g. room, geofenced region); when a virtual object is within the current field of view; when the virtual object is within a predetermined distance from the user; and the like. A geofence may be configured that defines boundaries for when a virtual object(s) is to be displayed or hidden. An area defined by a geofence may be associated with one of more defined virtual objects [i.e., a plurality of advertisements can be associated with a push region]. For example, a company may be associated with a defined area and when a user is located with the defined area, virtual objects are displayed. A defined boundary may be exclusive or non-exclusive. Exclusive boundaries are associated with virtual objects from authorized entities whereas non-exclusive boundaries may be associated with virtual objects from any number of entities.” ¶ 18 “Data store 220 is configured to store map information, virtual objects, virtual object definitions, overlays, and the like. For example, data store 220 may store an overlay relating to pipe locations, property boundary locations, wire locations, building locations, public utilities, and the like. Data store 220 may also store predefined and/or user configured virtual object. For example, the virtual objects may include advertisements, models (e.g. 2D, 3D), animations and the like. Data store 220 may also store the virtual object(s) that are associated with different entities (e.g. users, businesses, cities . . . ).” ¶ 33 “The object may be any graphical object that may be displayed, including animations. For example, an advertisement, instructions, virtual assistants, virtual walls, pictures, and the like.” Also see citations above.), 
wherein the advertisement push regions further include at least one […] region, when the processor determines that the device location coordinate is located in the […] region after receiving the device location coordinate of the electronic device, the server outputs the advertisement information regarding to the […] region (¶¶ 3 and 18-29. Also see citations above.), and 
wherein the advertisement information regarding to the […] region includes the advertisement information […] (¶¶ 3 and 18-29. Also see citations above.); and 
wherein the electronic device comprises an image capturing module, and the electronic device is configured to (¶ 19 “The devices are configured to provide an augmented reality (AR) view that combines a real time view (e.g. video/camera view) with a display of virtual objects when determined.” ¶ 52 “FIG. 12 shows a display 1200 that includes an AR view of a virtual object. As illustrated, virtual object 1210 represents the SE corner of a house in which the user is moving about. As can be seen, the virtual object 1210 is displayed in conjunction with the actual camera view of the room in the house thereby creating the AR view.” Claim 1 “ A method for displaying an augmented reality, comprising: determining location information relating to a current location of a device; determining corresponding State Plane Coordinates (SPC) using the location information; mapping a location using the SPC; and displaying a virtual object within a augmented reality (AR) view that displays a current camera view from the device with the virtual object when determined.” Also see citations above.): 
receiving the advertisement information regarding to the […] region (¶ 18 “Data store 220 is configured to store map information, virtual objects, virtual object definitions, overlays, and the like. For example, data store 220 may store an overlay relating to pipe locations, property boundary locations, wire locations, building locations, public utilities, and the like. Data store 220 may also store predefined and/or user configured virtual object. For example, the virtual objects may include advertisements, models (e.g. 2D, 3D), animations and the like. Data store 220 may also store the virtual object(s) that are associated with different entities (e.g. users, businesses, cities . . . ).” ¶ 33 “Flowing to operation 430, the type of virtual object to display at the set location is assigned. For example, a user may select from a predefined object (e.g. a balloon, a cube, a logo, a picture and thumbtack and other objects). The object may be any graphical object that may be displayed, including animations. For example, an advertisement, instructions, virtual assistants, virtual walls, pictures, and the like. The objects may be determined from a user and/or some other entity. For example, a user may upload one or more virtual objects and a predefined set of default virtual objects may be included to be assigned. A user and/or some other user may also configure/create/modify new/different virtual objects.” ¶ 34 “Transitioning to operation 440, a geofence may be added. A geofence defines an area for display of the virtual object. According to an embodiment, when the device is within the area defined by the geofence, any virtual objects within that geofence and that are associated with the geofence are either displayed or hidden. The geofence may be defined in three dimensions such that a three dimensional shape defines the parameters of the geofence.” Also see citations above.); and 
selectively displaying the advertisement information […] (¶¶ 18 and 33-34. Also see citations above.) 
While Coates discloses all of the above limitations, including outputting advertisement information when the device location coordinate is determined to be located in the region, Coates does not appear to explicitly disclose an overlapping region. Therefore, Coates does not appear to explicitly disclose the limitations […] overlapping [region] […], […] overlapping [region] […], […] overlapping [region] […], […] overlapping [region] […], […] overlapping [region] […], […] overlapping [region] […], and  […] [advertisement information] regarding to at least two of the advertisement push regions.  However, in the same field of endeavor, Jones teaches these limitations in at least ¶¶ 71, 105, 133, and 147. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the regions as disclosed by Coates, by combining the overlapping regions and advertisement information regarding to at least two of the advertisement push regions as taught by Jones, because doing so would enable an advertiser to maximize the sale of all its brands (Jones, ¶ 133). The combination would also increase the likelihood of a user visiting an advertiser who is located near the advertisement push regions. The combination is also a simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the overlapping regions as taught by Jones for the regions disclosed by Coates. Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious (KSR Rationale B).
While the combination of Coates/Jones as modified above teach all of the above limitations, including selectively displaying the advertisement information, they do not appear to explicitly teach [selectively displaying advertisement information] according to an orientation that the image capturing module faces toward. However, in the same field of endeavor of at least displaying advertisements, Kwon teaches this limitation in at least ¶ 121 “The advertisement image A displayed on the display module 151 can make use of augmented reality (AR) techniques. For example, the display of the advertisement image can be changed in real-time according to photographing direction, photographing angle, movement of the display module 151 along a path, etc. On the other hand, information about a PP can further include a numeric key (NK, discussed below relative to FIG. 14) of the PP.” ¶ 136 “A photographing direction can be changed if the user rotates the body of the mobile terminal 100 in a left or right direction DR. The orientation sensor of the sensing unit (140 of FIG. 1) can detect in which direction the body of the mobile terminal 100 has rotated. If the photographing direction is changed, the photographing direction of the camera 121 is determined again and a display screen can be composed according to the change of the photographing direction.” Claim 9 “The mobile terminal of claim 1, wherein the controller is configured to obtain the advertisement images selectively according to a photographing direction of the camera.” Also see at least Figure 7. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify selectively displaying of advertisement information as taught by the combination of Coates/Jones as modified above, by combining the selectively displaying of advertisement information according to an orientation that the image capturing module faces towards as taught by Kwon, for the advantage of displaying advertisements for businesses belonging to a captured area (Kwon, ¶¶ 116-119). The combination would also help users identify which direction certain businesses are located. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 

As per Claim 6, it recites substantially similar limitations as claim 3. Therefore, it is rejected using the same rationale. 

As per Claim 7, while Coates discloses selecting advertisements, Coates does not appear to explicitly disclose wherein the selecting condition includes user information. However, in the same field of endeavor, Jones teaches this limitation in at least ¶ 133. Also see citations above. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the selecting of advertisements as disclosed by Coates, by combining the selecting based on conditions as taught by Jones, because doing so would enable an advertiser to maximize the sale of all its brands (Jones, ¶ 133). The combination would also provide users with advertisements that they are likely interested in. The combination is also a simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the selecting of advertisements based on conditions and as taught by Jones for the selecting of advertisements disclosed by Coates. Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious (KSR Rationale B).

As per Claim 11, Coates discloses An advertisement push system (Figure 2. Also see citations below.), comprising: 
a processor configured to execute steps of (Figures 1-2 and ¶ 11. Also see citations above.): 
receiving a device location coordinate of an electronic device through a wireless communication transmission (¶ 17 “As illustrated, system 200 comprises server 210, data store 220, network 230, location provider 240, wireless touch screen input device/display 250 (e.g. a tablet, smart phone) and device 260. More/fewer devices may be utilized within system 200.” ¶ 23 “After a start operation, process 300 flows to operation 310, where location information is obtained. The location information may be obtained from one or more different sources. For example, location information may be obtained from a GPS system that provided GPS coordinates to a device, the location information may be determined from the current view (e.g. coordinating a location for the device using known reference points), the location may be manually entered by the user and/or some combination and/or some other location devices/sensors. According to an embodiment, the device includes various sensors that assist in determining the location and position of the device such as accelerometer(s), magnetometer(s) and gyros that may be used to measure an orientation of a device, acceleration, yaw, pitch and roll of the device.” Also see at least ¶¶ 3 and 18-29); and 
when the device location coordinate is determined to be located in […] region of a plurality of advertisement push regions, the processor is configured to execute (¶ 3 “An augmented reality (AR) is displayed that combines a real world camera view with a display of virtual objects. A user may view the virtual objects from different perspectives (e.g. in front of the object, behind the object, to the side of the object, on top of the object, below the object, from within the object, and the like). The AR view uses current location information (e.g. GPS coordinates, current elevation . . . ) that is converted to the State Plane Coordinate System (SPCS) to assist in determining where to display the virtual objects on the device display. Virtual objects may be selected for display based on different criteria (e.g. location information). For example, a virtual object may come into view (or disappear from view) when: a user enters a specific area (e.g. room, geofenced region); when a virtual object is within the current field of view; when the virtual object is within a predetermined distance from the user; and the like. A geofence may be configured that defines boundaries for when a virtual object(s) is to be displayed or hidden. An area defined by a geofence may be associated with one of more defined virtual objects [i.e., a plurality of advertisements can be associated with a push region]. For example, a company may be associated with a defined area and when a user is located with the defined area, virtual objects are displayed. A defined boundary may be exclusive or non-exclusive. Exclusive boundaries are associated with virtual objects from authorized entities whereas non-exclusive boundaries may be associated with virtual objects from any number of entities.” ¶ 18 “Data store 220 is configured to store map information, virtual objects, virtual object definitions, overlays, and the like. For example, data store 220 may store an overlay relating to pipe locations, property boundary locations, wire locations, building locations, public utilities, and the like. Data store 220 may also store predefined and/or user configured virtual object. For example, the virtual objects may include advertisements, models (e.g. 2D, 3D), animations and the like. Data store 220 may also store the virtual object(s) that are associated with different entities (e.g. users, businesses, cities . . . ).” ¶ 33 “The object may be any graphical object that may be displayed, including animations. For example, an advertisement, instructions, virtual assistants, virtual walls, pictures, and the like.” Also see citations above.), 4815-8161-6891, v. 1Application No. 16/013,367 Attorney Docket No. 5640/0372PUS1 Response to Final Office Action dated 17 Jun 2021 Page 5 of 8 
outputting the advertisement information regarding to the […] region when the device location coordinate is determined to be located in the […] region (¶¶ 3 and 18-29. Also see citations above.),
wherein in the step of outputting the advertisement information regarding to the […] region when the device location coordinate is determined to be located in the […] region, the processor is further configured to execute (¶¶ 3 and 18-29. Also see citations above.):
selecting at least one target advertisement information from the advertisement information regarding to the […] [region] (¶¶ 3 and 18-29. Also see citations above.); and 
outputting the target advertisement information (¶¶ 3 and 18-29. Also see citations above.); and 
wherein the electronic device comprises an image capturing module, and the electronic device is configured to (¶ 19 “The devices are configured to provide an augmented reality (AR) view that combines a real time view (e.g. video/camera view) with a display of virtual objects when determined.” ¶ 52 “FIG. 12 shows a display 1200 that includes an AR view of a virtual object. As illustrated, virtual object 1210 represents the SE corner of a house in which the user is moving about. As can be seen, the virtual object 1210 is displayed in conjunction with the actual camera view of the room in the house thereby creating the AR view.” Claim 1 “ A method for displaying an augmented reality, comprising: determining location information relating to a current location of a device; determining corresponding State Plane Coordinates (SPC) using the location information; mapping a location using the SPC; and displaying a virtual object within a augmented reality (AR) view that displays a current camera view from the device with the virtual object when determined.” Also see citations above.): 
receiving the advertisement information regarding to the […] region (¶ 18 “Data store 220 is configured to store map information, virtual objects, virtual object definitions, overlays, and the like. For example, data store 220 may store an overlay relating to pipe locations, property boundary locations, wire locations, building locations, public utilities, and the like. Data store 220 may also store predefined and/or user configured virtual object. For example, the virtual objects may include advertisements, models (e.g. 2D, 3D), animations and the like. Data store 220 may also store the virtual object(s) that are associated with different entities (e.g. users, businesses, cities . . . ).” ¶ 33 “Flowing to operation 430, the type of virtual object to display at the set location is assigned. For example, a user may select from a predefined object (e.g. a balloon, a cube, a logo, a picture and thumbtack and other objects). The object may be any graphical object that may be displayed, including animations. For example, an advertisement, instructions, virtual assistants, virtual walls, pictures, and the like. The objects may be determined from a user and/or some other entity. For example, a user may upload one or more virtual objects and a predefined set of default virtual objects may be included to be assigned. A user and/or some other user may also configure/create/modify new/different virtual objects.” ¶ 34 “Transitioning to operation 440, a geofence may be added. A geofence defines an area for display of the virtual object. According to an embodiment, when the device is within the area defined by the geofence, any virtual objects within that geofence and that are associated with the geofence are either displayed or hidden. The geofence may be defined in three dimensions such that a three dimensional shape defines the parameters of the geofence.” Also see citations above.); and 
selectively displaying the advertisement information […] (¶¶ 18 and 33-34. Also see citations above.)
While Coates discloses all of the above limitations, including outputting advertisement information when the device location coordinate is determined to be located in the region, Coates does not appear to explicitly disclose an overlapping region and the selecting condition. Therefore, Coates does not appear to explicitly disclose the limitations […] an overlapping [region] […], […] an overlapping [region] […], […] overlapping [region] […], overlapping [region] […], overlapping [region] […], overlapping [region] […], […] overlapping region according to at least one selecting condition before outputting the advertisement information of the overlapping region, and wherein the selecting condition include user information of a specific user. However, in the same field of endeavor, Jones teaches these limitations in at least ¶¶ 71, 105, 133, and 147. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the regions as disclosed by Coates, by combining the overlapping regions and advertisement information regarding to at least two of the advertisement push regions as taught by Jones, because doing so would enable an advertiser to maximize the sale of all its brands (Jones, ¶ 133). The combination would also provide users with advertisements that they are likely interested in. The combination is also a simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the overlapping regions and as taught by Jones for the regions disclosed by Coates. Thus, the simple substitution of one known element for another producing a predictable results renders the claim obvious (KSR Rationale B).
While the combination of Coates/Jones as modified above teach all of the above limitations, including selectively displaying the advertisement information, they do not appear to explicitly teach [selectively displaying advertisement information] according to an orientation that the image capturing module faces toward. However, in the same field of endeavor of at least displaying advertisements, Kwon teaches this limitation in at least ¶ 121 “The advertisement image A displayed on the display module 151 can make use of augmented reality (AR) techniques. For example, the display of the advertisement image can be changed in real-time according to photographing direction, photographing angle, movement of the display module 151 along a path, etc. On the other hand, information about a PP can further include a numeric key (NK, discussed below relative to FIG. 14) of the PP.” ¶ 136 “A photographing direction can be changed if the user rotates the body of the mobile terminal 100 in a left or right direction DR. The orientation sensor of the sensing unit (140 of FIG. 1) can detect in which direction the body of the mobile terminal 100 has rotated. If the photographing direction is changed, the photographing direction of the camera 121 is determined again and a display screen can be composed according to the change of the photographing direction.” Claim 9 “The mobile terminal of claim 1, wherein the controller is configured to obtain the advertisement images selectively according to a photographing direction of the camera.” Also see at least Figure 7. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify selectively displaying of advertisement information as taught by the combination of Coates/Jones as modified above, by combining the selectively displaying of advertisement information according to an orientation that the image capturing module faces towards as taught by Kwon, for the advantage of displaying advertisements for businesses belonging to a captured area (Kwon, ¶¶ 116-119). The combination would also help users identify which direction certain businesses are located. The combination is also merely a combination of old elements, and in the combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR Rationale A). 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-7, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument: “Applicant respectfully indicates that amended claims 1 and 4 recite the combination of additional elements of selectively displaying the advertisement according to an orientation of the image capturing module faces towards. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of displaying specific advertisement information in the overlapping region to the user which provides a specific improvement over prior systems, resulting in an improved advertisement push system.”

In response, the Examiner respectfully disagrees. As explained above, the limitations of “receiving the advertisement information regarding to the overlapping region” and “selectively displaying the advertisement information according to an orientation” are limitations that can be practically performed in the human mind and are a certain methods of organizing human activity (e.g., advertising). The additional elements identified above are used as tools, in their ordinary capacity, to perform the abstract idea. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea. Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681